DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RANDALL EDWARDS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3085

                           [January 17, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472002CF000613A.

   Randall Edwards, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.